DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 14 December 2021.
Claims 2, 10 and 18 are cancelled.
Claims 1, 3-9, 11-17 and 19-23 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 December 2021 was filed after the mailing date of the Notice of Allowance on 03 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-9, 11-17 and 19-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are eligible for reasons indicated in the Preinterview First Office Action dated 06 August 2020, page 2.
Examiner finds that the claims would not be obvious over the cited prior art. What follows is a discussion of the closest prior art of reference.
Gokhale et al. (US 2018/0053253 A1) as the closest prior art of reference discloses providing an inlay screen in a dealer website to provide automobile valuation and credit services using a loan offer array from a plurality of different lender systems.
Cain et al. (US 2016/0267588 A1) discloses that a prequalification determination may be made based on general credit criteria or specific dealer or lender criteria without involving the dealer or lender directly.
Simon (US 10,417,706 B1) discloses replacing a prequalification button with an accepted prequalification result.
Chrzan et al. (US 2020/0051153 A1) discloses matching vehicles from data from third party providers which includes a vehicle identification number to correlate third party data to vehicle listings which includes the dealer.
Porter (US 2016/0371770 A1) discloses a computer periodically polling a lender server for information.
Maliwanag (US 2004/0117295 A1) discloses implementing an indication that a timeout occurs if there is no activity from the user for a predetermined period of time.
Forrester et al. (US 2015/0206234 A1) discloses a system of auto loan pre-qualification that retains domain in a dealer’s website.
Li et al. (US 2016/0283203 A1) discloses a system to edit properties of a button UI.
MacInnis (US 2014/0249991 A1) discloses that an Electronic vault-servicing provider may provide storage and security for all service related activities for auto lenders. 
The closest Foreign Reference Examiner could find is Kennedy et al. (WO 2005/010731 A2) which discloses an integrated electronic credit application in a dealer’s website with various Button Functionality.
The closest NPL Examiner could find is (“Loan Assessment through Internet” 2002) which discloses application of a car loan through the internet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
                                                                                                                                                                                                     /HANI M KAZIMI/Primary Examiner, Art Unit 3691